PER CURIAM.
It appearing that the respondent, William B. Griffith, has made restitution in the sum agreed upon by counsel for both sides, in compliance with the opinion of this court filed May 22, 1957, 95 So.2d 408; that restitution was made on May 25, 1957, and proof of same filed in this court on May 29, 1957;
It is, therefore, ordered that the suspension of the respondent is hereby terminated as of May 29, 1957; that he is placed on probation for a period of two years computed from May 29, 1957; that he shall make report of his conduct with proof thereof to the senior judge of the circuit court of his circuit on the first Monday of each of the months January, April, July and October to and including July 1959;
It is further ordered that the senior judge of the circuit court shall forward such reports to the clerk of this court.
TERRELL, C. J., and THOMAS, HOB-SON, ROBERTS, DREW, THORNAL and O’CONNELL, JJ., concur.